ORDER

PER CURIAM.
Upon consideration of appellant’s Petition for Rehearing, it is
ORDERED, by the Court, that the opinion filed herein on June 23,1995, 56 F.3d 1497, is amended, as follows:
At Page 2, Paragraph 2 [56 F.3d at 1500.]
delete the first sentence and insert in lieu thereof
We vacate the district court’s order to the extent it is moot and affirm that order in all other respects.
At Page 20 [56 F.3d at 1509.]
delete the last paragraph and insert in lieu thereof
The district court’s order denying a preliminary injunction is vacated to the extent moot and in all other respects affirmed for the reasons stated above.
So Ordered.